DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okabe et al. US PATENT No.: US 9,014,594 B2 discloses an apparatus body; a photosensitive unit; and a lever, the photosensitive unit being configured to move in a , however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Shuhama et al. PG. Pub. No.: US 2013/0315619 A1 discloses to replace the cartridge supported at the most upstream side in the pull-out direction of the tray, the tray is further pulled out forwards. By pulling out the tray, an abutment portion of the lock member provided at the first guide rail portion of the first opening/closing portion abuts the tray to rotate the lock member. Then, the engagement portion of the lock member is separated from the engaged portion of the first opening/closing portion to release the engagement. Through the operation of further pulling out the tray, the second opening/closing portion is retracted from the protruding position and moves to the retracted position, where the movement path for the tray is open. When the second opening/closing portion moves to the retracted position, a second guide rail, which is a second guide portion provided on the back side of the second opening/closing portion, and the first guide rail on the back side of the first opening/closing portion, extend in a straight line in the pull-out direction of the tray. It becomes possible to move the tray to the outer position, where all the cartridges can be attached and detached. At the outer position, the user performs the attachment/detachment and replacement of the cartridges, the first opening and the second opening of the opening of the apparatus main body A are open in the lower-right apparatus main body A, at the outer position O, the user can visually check all the cartridges supported by the tray, which helps to facilitate the attachment and detachment of the tray. This position is referred to as the first outer position of the tray. Further, due to the guide rails, the tray is regulated in the vertical direction and in the horizontal direction, thereby suppressing unnecessary movement of the tray at the time of attachment/detachment of the cartridges, however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Yuzawa PG. Pub. No.: US 2010/0067947 A1 discloses the developing cartridge  further includes the engaging members (the locking arms) which are operated in interrelation with the rotational movement operation of the grip portion and are engaged with and disengaged from the portions to be engaged (the locking pins) provided to the developing cartridge mounting portions. The engaging members are located at a position engageable with the portions to be engaged during the movement of the developing portion protecting member from the opening position to the closing position performed in interrelation with the rotational movement of the grip portion from the second rotation angle position to the first rotation angle position in the state in which the developing cartridge is mounted to the mounting portion. As a result, the developing cartridge is prevented from being disengaged from the mounting portion. Then, the engaging member is located at a position, in which the engaging member is not engageable with the portion to be engaged, after the developing portion protecting member is moved to the closing position, however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Saeki et al. PG. Pub. No.: US 2021/0011427 A1 discloses the cover moves from the open position to the closed position while the cam follower is at the operating position, each of the stoppers is positioned at the restricting position so that the corresponding arm is positioned between the release engagement portion and the stopper, the arm can be brought into contact with the stopper to prevent the cam follower from pivotally moving from the operating position to the non-operating position when the cam 160 rotates in a reverse rotating direction by the rotation of the motor in its reverse rotating direction. The restricting position is an example of the first position of the present disclosure. The second lever is pivotally movable about the pivot axis X2. , however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Wang PG. Pub. No.: US 2020/0401076 A1 discloses each lock lever is pivotally movable about an axis of a pivot shaft extending in the third direction. Specifically, each lock lever is pivotally movable between a lock position and a releasing position where the lock lever protrudes more outward of the drawer frame in the first direction than the lock lever in the lock position. Further, a resilient urging member such as a torsion spring is provided at the drawer for urging each lock lever toward the lock position. A coil spring or a leaf spring is also available as the urging member, when the case is at the first position relative to the drawer, the two second bosses of the developing cartridge is in contact with the lock levers which is at the lock position. That is, the , however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Hayashi et al. PG. Pub. No.: US 2020/0262664 A1 discloses the first action portion and the second action portion are separated from the arm, and the arm is in the stand-by position. To be noted, although the cartridge tray in the case of performing attachment/detachment of a process cartridge, the cartridge tray is at a position lower than the position with respect to the arm. In the stand-by state, the locking member is engaged with the holder, and the arm is in a locked state in which pivoting in the pull-in direction R1 is restricted. That is, although an urging force in the clockwise direction is applied to the arm from the arm spring, the locking member pivotably supported by the arm is abutting the abutted portion of the holder at the abutting portion. Therefore, the pivot of the locking member cannot move in the pull-in direction R1 with respect to the pivot support portion of the arm, and thus the arm does not pivot in the pull-in direction R1, a first stage of a lock-release operation of releasing the locking of the arm in the course of inserting the cartridge tray in the apparatus body. When the cartridge tray moves in the attachment direction Y1 of the tray to approach the arm, first, the first action portion abuts the first engagement surface of the arm. When the arm is in the stand-by position, the first engagement surface is inclined from the outside to the inside of a range of the first action portion in the X-axis direction toward the downstream side in the attachment direction Y1, that is, inclined upward to the left side. Therefore, the , however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.
Itabashi et al. PG. Pub. No.: US 2019/0146405 A1 discloses an image forming apparatus includes a drawer having an exposure head. The drawer can include first and second guides to receive a drum cartridge and a developer cartridge, respectively. The first guide extends from a first side of the drawer into the drawer and toward the exposure head from a first side of the exposure head, and the second guide extends from the first side of the drawer into the drawer and toward the exposure head from a second side of the exposure head opposite the first side. In some instances, the drum cartridge is positioned at least partially below the developer cartridge but is removable from the drawer without removing the developer cartridge, however is silent on first lock member comprises a first operation portion and a first engagement portion engageable with the first developing cartridge, and wherein, in a state where the first process cartridge and the second process cartridge are supported by the drawer, the drawer is positioned at the outer position, and the first lock member is positioned at the lock position, the first operation portion is positioned between the first process cartridge and the second process cartridge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852